Citation Nr: 1235214	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus type II as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal to the Board, submitted in May 2010, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  See 38 C.F.R. § 20.700 (2011).  VA, however, certified the Veteran's claim to the Board before he was scheduled for his requested hearing.  

The Board may not proceed with review of the claim on appeal without affording the Veteran an opportunity for the requested hearing; a remand is required for such.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

The Veteran must be scheduled for a Board hearing at the RO.  Notification of such hearing must be sent to the Veteran's permanent address of record, and a copy of the notice must be associated with the claims file.      

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


